office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b05 preno-01421-05 number info release date uil ----------------------- -------------------------------------------- ----------- --------------------- --------------------------------- dear ----------------------- this letter responds to your request for information dated date specifically you have requested whether a stipend payment under article section of the ------------------------------------------ the act issued to eligible ------------- students by the --------------------------------------------- the fund is subject_to federal income_taxation and whether the answer to issue would be different under pending legislation that would classify the stipend payments from the fund as refunds of taxes for state budgeting purposes based on the information both oral and written furnished by you we provide the following general information sec_117 of the internal_revenue_code determines whether the stipend is excludable from the recipient student’s gross_income in general gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree by an educational_organization described in sec_170 of the code most schools_for purposes of sec_117 qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant and used for qualified_tuition_and_related_expenses the term qualified_tuition_and_related_expenses means tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 the fund is a_trust for the benefit of eligible undergraduate students undergraduates in ------------ who are admitted to participating public or private institutions in the state will receive stipends starting in july ------- it appears that the payment of a stipend from the fund qualifies for exclusion from the gross_income of a recipient under sec_117 of the code to the extent the amount is expended for qualified_tuition_and_related_expenses at an educational_organization since the terms of the act provide that the stipend shall not exceed the student’s in-state tuition it appears that by definition the stipend can only be used for qualified expenses as defined in the code as for issue the internal_revenue_service generally does not provide advice regarding the tax consequences of legislative proposals please note however that the proposed legislation’s particular designation of the payments including designation as tax refunds for state budgetary p urposes generally is not relevant to the question of whether the payments are includable or excludible from the eligible students’ gross_income under sec_117 tax refunds generally are refunds of taxes paid_by a taxpayer under the pending ------------ legislation a stipend payment will be made to an eligible_student regardless of whether or not the student paid any ------------ taxes this letter sets forth certain relevant general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 the internal_revenue_service will consider a request by a taxpayer for a private_letter_ruling after the requirements of section of the revenue_procedure are met revproc_2005_1 may be accessed at www irs gov irb this letter sets forth certain relevant general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 the internal_revenue_service will consider a request by a taxpayer for a private_letter_ruling after the requirements of section of the revenue_procedure are met revproc_2005_1 may be accessed at www irs gov irb cc taxpayer_representative sincerely roy a hirschhorn assistant branch chief branch income_tax accounting epartment of the treasury - internal_revenue_service
